Appellant insists that the rule of evidence supported by the authorities cited upon the first proposition discussed in our original opinion was changed by the Acts of the 40th Legislature, Chapter 274, which provided that in prosecutions for felonious homicide proof of "all relevant facts and circumstances surrounding the killing, etc." was admissible. It has been expressly held that the enactment in question did not extend the rules of evidence. Mercer v. State, 111 Tex. Crim. 657, 13 S.W. (2) 689.
Appellant urges that we have placed too strict a construction on bill of exception number ten and misinterpreted the true import of the bill. Whether or not appellant's criticism of our construction of said bill is well founded is immaterial in view of the record. The complaint is that on cross-examination of Frances Kennedy, one of appellant's witnesses, the state proved what was equivalent to a threat made by some one other than appellant or in his presence. On direct examination of this witness appellant himself elicited the same testimony as shown by the following quotations from the statement of facts, page thirty-one.
"* * * when I started on home I saw Mr. Pete coming down the hill and someone spoke up there in ahead of me and I didn't pay attention to who it was, and he says, 'We ought to run him off;' I guess he spoke about the man, and I whirled and went back to the house, and then came back up there. I did not go to my house — I turned back. I did not go home and then come back. I was past this house and I had to pass this house going home and I didn't get home; I went back. I went back in that room. When I got there Pete was there."
Other subjects considered in our original opinion are thought to have been correctly disposed of on the grounds therein stated. Regarding complaints because the court did not in some way express its view upon appellant's claim that he had a right to free Jewell Price from illegal restraint it is not amiss to say that in our judgment that issue was not in the case under the facts.
Appellant questions whether his rights were properly protected in the charge on the point that if the jury entertained a reasonable *Page 441 
doubt whether the killing was upon malice aforethought the punishment could not exceed five years. This matter was not briefed on original submission and was not considered. Appellant's written objection to the charge in the absence of a special requested charge was sufficient to call the court's attention to the matter. Richardson v. State, 91 Tex. Crim. 318,239 S.W. 218, 20 A. L. R. 1249. Paragraph nine of the charge deals specifically with the punishment and pointedly tells the jury that in no event can the punishment be more than five years unless from all the facts and circumstances in evidence they found beyond a reasonable doubt that appellant was prompted by and acted with malice aforethought. In our opinion this protected appellant's rights in the particular mentioned.
The motion for rehearing is denied.
Denied.